Appeal from a judgment of the Monroe County Court (Alex R. Renzi, J.), rendered September 6, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1444Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [former (4)]). County Court denied that part of defendant’s motion seeking to suppress physical evidence obtained by the police on the ground that such evidence was the product of an illegal stop and arrest. Defendant contends for the first time on appeal that the court erred in refusing to suppress the weapon on the ground that the People failed to establish at the suppression hearing the circumstances surrounding the discovery of the weapon. Thus, that contention is not preserved for our review (see People v Carlson, 277 AD2d 158, 159 [2000], lv denied 96 NY2d 733 [2001]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see GPL 470.15 [6] [a]). Present — Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.